UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDGARDO QUIROS-MORALES,
: Civil No. 3:18-CV-1051
Petitioner, :
: (JUDGE MARIANI)
V. : (Magistrate Judge Arbuckle)
UNITED STATES, .
Respondent.

ORDER
AND NOW, THIS __/ Z, / / DAY OF JANUARY 2020, upon consideration of

Magistrate Judge Arbuckle’s Report and Recommendation (“R&R”) (Doc. 5) and Petitioner's
objections thereto (Doc. 6) with which he requests the Court to extend the rule announced in
Miller v. Alabama, 567 U.S. 460 (2012) (mandatory life imprisonment without parole for
individuals who were juveniles at the time of their crimes violates the Eighth Amendment's
prohibition on cruel and unusual punishment), to apply to an offender like himself who was
nineteen years old when he committed the offense at issue (Doc. 6 at 3), because the Court

declines the requested extension,' IT IS HEREBY ORDERED THAT:

 

1 This Court and others have specifically addressed the extension of Miller to individuals who were
nineteen years of age and over when the crime of conviction was committed, and courts consistently reject
the requested extension. See, e.g., Prather v. Gilmore, Civ. A. No. 1:18-CV-973, 2019 WL 247397, at *3
(M.D. Pa. Jan. 1, 2019) (“district courts within the Third Circuit have routinely rejected arguments
that Miller granted any new constitutional protections to individuals eighteen (18) years of age or older...

. Based upon the plain language employed by the Supreme Court in Miller, no new constitutional right was
created that would be applicable to [the petitioner], who was nineteen (19) years of age at the time of his
crime.” (citing Pritchard v. Wetzel, Civ. A. No. 13-5406, 2014 WL 199907, at *3 (E.D. Pa. Jan. 16, 2014)).
. The R&R (Doc. 5) is ADOPTED for the reasons set forth therein;

. Petitioner's objections to the R&R (Doc. 6) are OVERRULED;

_ The Petition filed pursuant 28 U.S.C. § 2241 (Doc. 1) is DENIED;

_ Petitioner's Motion for Status Update (Doc. 7) is DEEMED MOOT;
_ There is no basis for the issuance of a certificate of appealability;

_ The Clerk of Court is directed to CLOSE THIS CASE.

   
   

 

Robert D~Maridni
United States District Judge
